DETAILED ACTION
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bokan et al. (US 2015/0216438) in view of Min et al. (US 2005/0149138).

Bokan et al. discloses;
1. A method comprising (e.g., Fig 6): establishing link between an electrophysiology (EP) monitoring system and an implantable medical device (IMD), the IMD including an IMD electrode implanted at a location in a patient’s body (e.g., via the disclosed means of obtaining intracardiac electrical data, 54), and the EP monitoring system including EP electrodes (e.g., via the disclosed means of obtaining non-invasive electrical data relative to the location of the heart and body surface sensors, 52); receiving IMD electrical data at the EP monitoring system, the IMD electrical data representing signals generated and/or measured by the IMD electrode; synchronizing temporally the IMD electrical data with EP electrical measurement data to provide synchronized electrical data based on timing of a synchronization signal sensed by the IMD electrode and/or the EP electrodes of the EP monitoring system (e.g., via the disclosed means of achieving temporal and spatial consistency by way of calibrating an activation time between measured signals of interest or a given time interval), the EP electrical measurement data representing signals measured by the EP electrodes, and the synchronized electrical data including the IMD electrical data and the EP electrical measurement data for a respective time interval; and computing, by the EP monitoring system, an EP map of electrical signals for locations on a surface of interest (e.g., via the disclosed region of interest that is defined by one or more zones/foci) within the patient’s body based on the synchronized electrical data and geometry data, the geometry data representing locations of the EP electrodes, the location of the IMD electrode within the patient’s body and geometry of the surface of interest {e.g., [0030], [0036]-[0037], [0053]-[0057], [0060]-[0063] & (Fig 2-4)}.

2.  The method of claim 1, wherein the IMD includes IMD electrodes adapted to be positioned at respective invasive locations within the patient’s body, the method further comprising: controlling, by the EP monitoring system, the IMD to generate the synchronization signal via at least one of the IMD electrodes; measuring electrical activity by the EP electrodes responsive to the synchronization signal (e.g., via the disclosed reconstruction engine that processes the data in conjunction with the geometry data to from the anatomic data 60); analyzing the measured electrical activity to identify a feature of the synchronization signal reflected in the measured electrical activity; and using the identified feature to synchronize the IMD electrical data with the EP electrical measurement data (e.g., [0053]-[0057]).

3. The method of claim 2, wherein the synchronization signal comprises a pacing spike (e.g., see Fig 10).

4. The method of claim 1, wherein the IMD includes IMD electrodes adapted to be positioned at respective invasive locations within the patient’s body, the method further comprising: generating the synchronization signal via at least one of the EP electrodes; receiving IMD synchronization data, the IMD synchronization data including electrical activity measured by at least one of IMD electrodes responsive to the synchronization signal; analyzing the measured electrical activity of the IMD synchronization data to identify a feature of the synchronization signal; and using the identified feature to synchronize the IMD electrical data with the EP electrical measurement data (e.g., [0053]-[0057]).

5. The method of claim 1, wherein the IMD includes IMD electrodes adapted to be positioned at respective invasive locations within the patient’s body, the method further comprising: controlling, by the EP monitoring system, the IMD to generate a calibration signal by at least one of the IMD electrodes (e.g., via the disclosed means of utilizing a calibration of an activation time between measured signals of interest; measuring electrical activity by respective EP electrodes responsive to the calibration signal; determining impedance of the patient’s body between the IMD electrode and the respective EP electrodes based on the measured electrical activity and the calibration signal; and calibrating model data to characterize inhomogeneities of the patient’s body between the patient’s heart and an outer surface of the patient’s body based on the impedance, the EP map of electrical signals for locations on the surface of interest are further computed based on the calibrated model data {e.g., [0033]-[0034], [0040]-[0041] & (Fig 5)}.

6. The method of claim 5, further comprising selecting a set of the inhomogeneities to include in the calibrated model data in response to a user input {e.g., [0033]-[0034], [0040]-[0041] & (Fig 5)}.

7. The method of claim 5, further comprising calculating a transfer matrix based on the geometry data and the calibrated model data, wherein the EP map of electrical signals are computed on the surface of interest based on the transfer matrix and the synchronized electrical data {e.g., [0063]-[0081] & Equations 1-7)}.

8. The method of claim 5, further comprising: determining boundary condition data based on the IMD electrical data measured by at least one of the IMD electrodes and the geometry data representing the location of the respective IMD electrodes; wherein the EP map of signals are computed on the surface of interest based on the synchronized electrical data, including electrical signals measured by the IMD electrodes and the EP electrodes, the geometry data, the boundary condition data being imposed to constrain computations implemented to determine the EP map of electrical signals {e.g., [0063]-[0081] & Equations 1-7)}.

9. The method of claim 1, further comprising: controlling the IMD, to deliver a stimulus signal via the IMD electrode; store EP electrical data for electrical activity measured by the EP electrodes over a respective time interval responsive to the stimulus signal; and wherein the EP map of electrical signals is computed on the surface of interest based on the stored EP electrical data measured electrical activity and the geometry data (e.g., [0053]-[0057]).


10. The method of claim 9, wherein controlling the IMD further comprises controlling the IMD to deliver the stimulus signal to include respective pulses of varying frequencies and/or frequency content over time, wherein the EP map of electrical signals is computed to assess transthoracic inhomogeneities responsive to the stimulus signal {e.g., [0110]-[0112] & (Fig 10)].

11. The method of claim 1, wherein the IMD includes a plurality of electrodes at locations represented by the geometry data, the method further comprising: controlling the IMD, via the communications link, to generate a stimulus signal from one of the IMD electrodes to at least one other of the IMD electrodes; measuring electrical activity by the EP electrodes at measurement locations on an outer surface of the patient’s body over a respective time interval responsive to the stimulus signal;
wherein the generating a second EP map of electrical signals are computed on the surface of interest based on the measured electrical activity, the stimulus signal and the geometry data {e.g., [0117]-[0119] & (Fig 4)}.

12. The method of claim 11, wherein the EP electrodes include an arrangement of body surface electrodes configured to measure body surface electrical activity and store body surface electrical measurement data representing signals measured by the body surface electrodes responsive to the stimulus signal, wherein computing generating the second EP map comprises: reconstructing electrical signals on the surface of interest for based on the body surface electrical activity electrical measurement data, the IMD electrical data and the geometry data, wherein the second EP map is computed generated based on the reconstructed electrical signals and the IMD electrical data to provide respective global and local assessments of cardiac tissue responsive to the stimulus signal {e.g., [0117]-[0119] & (Fig 4)}.


14. The method of claim 1, wherein the IMD comprises a cardioverter- defibrillator, a pacemaker or a ventricular assist device [e.g., 0122].

15. A system comprising (Fig 4): an implantable medical device IMD) comprising an IMD electrode adapted to be positioned within a patient’s body, the IMD including circuitry to provide IMD electrical data based on an electrical signal sensed by the IMD electrode and to deliver a stimulus signal through the IMD electrode; and an electrophysiology (EP) monitoring system comprising: EP electrodes; non-transitory memory to store the IMD electrical data, EP electrical data and geometry data, the EP electrical data representing signals measured by the EP electrodes; a processor coupled to the memory to access data and instructions stored in the memory, the instructions programmed to at least: establish a communications link between the EP monitoring system and the IMD while the IMD electrode is implanted at a location in the patient’s body; receive the IMD electrical data; synchronize the IMD electrical data and the EP electrical data to provide synchronized electrical data based on timing of a synchronization signal sensed by the IMD electrode and/or the EP electrodes, the synchronized electrical data including electrical signals measured by the IMD electrodes and the EP electrodes for a respective time interval; and compute a map of electrical signals for locations residing on a surface of interest based on the synchronized electrical data and the geometry data, the geometry data representing locations of the EP electrodes, the location of the IMD electrode within the patient’s body and geometry of the surface of interest {e.g., [0030], [0036]-[0037], [0053]-[0057], [0060]-[0063], [0117]-[0119] & (Fig 2-4)}.

16. The system of claim 15, at least some of the EP electrodes of the EP monitoring system further comprising a non-invasive sensor apparatus including respective EP electrodes, the sensor apparatus configured to position the respective electrodes on the surface of the patient’s body {e.g., [0117]-[0119] & (Fig 4)}.


19. The system of claim 15, wherein the IMD includes a plurality of IMD electrodes adapted to be positioned within the patient’s body and the instructions are further programmed to: send program instructions to the IMD over the communications link to control the IMD to generate the synchronization signal via at least one of the IMD electrodes; store electrical signal data measured by the EP electrodes responsive to the synchronization signal; and analyze the stored electrical signal data to identify a feature of the synchronization signal reflected in the electrical signal data, the IMD electrical data and the EP electrical data being synchronized based on the identified feature {e.g., [0053]-[0057], [0117]-[0119] & (Fig 4)}.

20. The system of claim 15, wherein the IMD includes a plurality of IMD electrodes adapted to be positioned within the patient’s body and the instructions are further programmed to: generate the synchronization signal via at least one of the EP electrodes; receiving IMD synchronization data via the communications link, the IMD synchronization data representing electrical activity measured by at least one of IMD electrodes responsive to the synchronization signal; and analyzing the measured electrical activity of the IMD synchronization data to identify a feature of the synchronization signal, the identified feature being used to synchronize the IMD electrical data with the EP electrical data (e.g.,[0053]-[0057]).

21. The system of claim 15, wherein the IMD includes a plurality of IMD electrodes adapted to be positioned within the patient’s body and the instructions are further programmed to: control the IMD to generate a calibration signal by at least one of the IMD electrodes; measure electrical activity between respective pairs of the electrodes responsive to the calibration signal; determine impedance of the patient’s body between the respective pairs of the electrodes based on the measured electrical activity and the calibration signal; and calibrating model data to characterize inhomogeneities of the patient’s body between the patient’s heart and the surface of the patient’s body based on the impedance, the EP map of electrical signals for locations on the surface of interest are computed also based on the calibrated model data {e.g., [0033]-[0034], [0040]-[0041] & (Fig 5)}.

22. The system of claim 21, wherein the EP electrodes include respective body surface electrodes distributed across a surface of the patient’s body, wherein the instructions are further programmed to:
calculate a transfer matrix based on the geometry data and the calibrated model data, wherein the EP map of electrical signals comprises a map reconstructed electrical signals on the surface of interest based on the transfer matrix and the synchronized electrical data  {e.g., [0063]-[0081] & Equations 1-7)}.

23. The system of claim 15, wherein the instructions are further programmed to: determine boundary condition data based on the IMD electrical data measured by the IMD electrode and the geometry data representing a location of the IMD electrode; wherein the EP map of signals are computed on the surface of interest based on the geometry data and the synchronized electrical data, the synchronized electrical data including electrical signals measured by the IMD electrodes and the EP electrodes, wherein the boundary condition data is imposed to constrain computations implemented to determine the EP map of electrical signals  {e.g., [0063]-[0081] & Equations 1-7)}.

24. The system of claim 15, wherein the instructions are further programmed to: control the IMD, via the communications link, to generate the stimulus signal via the IMD electrode; and store EP electrical data for electrical activity measured by the EP electrodes responsive to the stimulus signal, wherein the EP map of electrical signals are computed on the surface of interest based on the stored EP electrical data and the geometry data (e.g., [0053]-[0057] & [0117]-[0119]).

25. The system of claim 24, wherein the instructions are further programmed to: control the IMD to deliver the stimulus signal to include respective pulses of varying frequencies and/or frequency content over time, wherein the EP map of electrical signals is computed to assess transthoracic inhomogeneities responsive to the stimulus signal (e.g., [0053]-[0057] & [0117]-[0119]).

26. The system of claim 15, wherein the IMD includes a plurality of electrodes at locations represented by the geometry data, the method further comprising: control the IMD, via the communications link, to generate a vector signal from one of the IMD electrodes to at least one other of the IMD electrodes;
store EP electrical data for electrical activity measured by the EP electrodes responsive to the vector signal; wherein the EP map of electrical signals are computed on the surface of interest based on the stored EP electrical data, the stimulus vector signal and the geometry data (e.g., [0053]-[0057] & [0117]-[0119]).

27. The system of claim 26, wherein the EP electrodes comprise an arrangement of body surface electrodes configured to measure body surface electrical activity and body surface electrical measurement data is stored in the memory to represent signals measured by the body surface electrodes responsive to the stimulus signal, wherein computing the EP map of electrical signals comprises: reconstructing electrical signals on the surface of interest for based on the EP electrical data, including the body surface electrical activity, the IMD electrical data and the geometry data, wherein the EP map of electrical signals includes the reconstructed electrical signals and signals represented by the IMD electrical data to provide respective global and local assessments of cardiac tissue (e.g., [0053]-[0057] & [0117]-[0119]).

28. The system of claim 27, wherein the IMD electrodes further comprise one or more electrodes configured to measure invasive electrophysiology signals concurrently with non- invasive measurements by the body surface electrodes (e.g., [0053]-[0057] & [0117]-[0119]).
	Bokan et al. discloses the claimed invention having a method and a system comprising an EP monitoring system and an IMD, the IMD receiving electrical data at the monitoring system and temporally synchronizing the IMD electrical data with the EP electrical measurement data to provide synchronized electrical data for a respective time interval except wherein said method and device further utilize an established communication link, i.e. a wireless link, between said EP monitoring system and IMD.  Min et al. teaches that it is known to use a master- implantable device that receives input information that pertains the to the activation times within a cardiac chamber when a pacing electrode is implanted, wherein the operating parameters of the implantable device communicate through a telemetry circuit that is in communication with a secondary, diagnostic system analyzer via an established communication link (e.g., [0030]-[0034] & [0080]-[0081]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method and system as taught by Bokan et al. with the use of the telemetry circuit that provides an established communication link as taught by Min et al. since such a modification would provide the method and system comprising an EP monitoring system and an IMD, the IMD receiving electrical data at the monitoring system and temporally synchronizing the IMD electrical data with the EP electrical measurement data to provide synchronized electrical data for a respective time interval, wherein said method and device further utilize an established communication link, i.e. a wireless link, between said EP monitoring system and IMD for providing the predictable results pertaining to providing an effective and efficient way of communicating data between multiple sources so as to properly identify optimal treatment and/or utilize a system optimally (e.g., Min, [0030]-[0034] & [0080]-[0081]).                                                                                                                                                                                                          
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792